United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 96-3862NE
                                  _____________

Robert Lindsay, father and next friend  *
of Jennifer Lindsay, a Minor,           *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the District of
      v.                                * Nebraska.
                                        *
United States of America,               *      [UNPUBLISHED]
                                        *
                   Appellee.            *
                                  _____________

                            Submitted: May 20, 1997
                                Filed: May 30, 1997
                                 _____________

Before McMILLIAN, ROSS, and FAGG, Circuit Judges.
                            _____________

PER CURIAM.

       Robert Lindsay brought this Federal Tort Claims Act lawsuit to recover for the
injuries sustained by his daughter when her bicycle collided with a postal service
vehicle. Finding negligence on the part of the postal service driver and Jennifer, the
district court concluded Jennifer's claim was barred by the doctrine of contributory
negligence. On appeal, Lindsay contends contributory negligence does not apply to
Jennifer under Nebraska law, and the district court improperly found Jennifer was
negligent. Having reviewed de novo the questions of state law and having considered
the record and the parties' briefs, we conclude the district court correctly applied
Nebraska law. Likewise, we are satisfied the record supports the district court's ruling.
Because a comprehensive opinion would lack precedential value in this state law-based
case, we affirm for the reasons stated in the district court's ruling without further
discussion. See 8th Cir. R. 47B.

      A true copy.
            Attest:
                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-